IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                              December 23, 2009
                                No. 08-41051
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

JAMES CHARLES DAVIS,

                                           Plaintiff-Appellant

v.

HENDERSON COUNTY SHERIFF’S DEPARTMENT; IRA SPEARMAN; FNU
FULMER, Officer; FNU PARALINI, Sergeant; DON YARBROUGH; LINDA
LNU,

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 6:08-CV-110


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
      Appellant James Charles Davis appeals the dismissal of his 42 U.S.C.
§ 1983 action as frivolous. Davis was arrested for burglary of a habitation after
allegedly entering his neighbor’s house carrying a hammer and a knife and
barricading himself in a bathroom, while holding his neighbor at knife-point.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-41051

After Davis refused to undergo a mental competency examination, the district
attorney reduced the charge to theft, and Davis pleaded guilty.
      The district court determined that Davis’s suit against law enforcement
officials, the sheriff’s department, and his neighbors was barred by Heck v.
Humphrey, 512 U.S. 477, 486-87 (1994), because Davis’s theft conviction has not
been overturned or otherwise invalidated. Davis does not dispute the district
court’s ruling. Instead, he asks this court to expunge his record, to punish the
defendants, and to award damages. Because he does not address the basis for
the dismissal of his suit, he has waived any argument that his suit is not barred
by Heck. See Brewster v. Dretke, __ F.3d __, No. 08-40685, 2009 WL 3738532, at
*2 n.2 (5th Cir. Nov. 10, 2009) (pro se § 1983 litigant waives issue by failing to
brief it). The appeal is DISMISSED AS FRIVOLOUS, as it lacks any issues of
arguable merit. See 5 TH C IR. R. 42.2; Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983). Davis’s motions for appointment of counsel and change of venue are
DENIED.




                                        2